NEGATIVE ELECTRODE ACTIVE MATERIAL FOR NON-AQUEOUS ELECTROLYTE SECONDARY CELL, AND NON-AQUEOUS ELECTROLYTE SECONDARY CELL
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 1-3 and 5-9 are pending, wherein claims 1 and 5-6 are amended, and claim 9 is newly added. Claims 1-3 and 5-9 are being examined on the merits in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 27, 2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
Claim 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20180342757 A1, hereafter Choi).
Regarding claims 1-3 and 7-9, Choi teaches a negative electrode active material for a non-aqueous electrolyte secondary battery (See at least Title and Abstract), comprising base particles (particles composed of core particles “111”, see, e.g., Figs.),
each of the base particles comprising: a silicate phase ([0041]: “113” includes “metal silicate”) including Li, Si, and for example, Ti ([0043]), and silicon particles (“silicon”: [0032]) dispersed in silicate phase (the core particle “111” comprises silicon particles, which are mixed with silicate particles, See Figs., [0032] and [0041]). The above-mentioned Ti reads on the claimed MX, which is an element other than alkali metal, an alkaline earth metal, and Si.
Choi further teaches the silicate phase includes an alkaline earth metal, such as Mg ([0043]), and a conductive layer is formed on a surface of the base particle (See “112” in Figs., which may be a conductive carbon layer, [0046]).
As to the claimed molar ratios of Li, Si, MX and M, Choi teaches that the weight of the metal compound 113, such as a silicate formed of Li, Si, Ti or/and Mg ([0041]-[0043]), can be adjusted ([0045]). Take Mg for example, Choi discloses in at least Examples 1-2 and 4 that the amount of Mg can be adjusted (one skilled in the art would readily convert an amount by weight to an amount by mole). One of ordinary skill in the art would readily appreciate that the amount of Li, Si, or/and Ti can be similarly adjusted.  As such, it would have been obvious to one of ordinary skill in the art to have readily arrived at the claimed molar ratios through optimization within prior art conditions or through routine experimentation by adjusting the amount of Li, Si, MX or/and M as claimed. See MPEP § 2144.05. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
In addition, changes in proportion (ratio) do not patently distinguish the invention in the absence of persuasive evidence or unexpected results. See MPEP § 2144.04(IV)(A). Upon review of the instant specification, there does not appear to be any criticalities to the claimed molar ratio ranges.
Regarding claim 8, Choi teaches a non-aqueous electrolyte secondary battery comprising: a negative including the negative electrode active material for a non-aqueous electrolyte secondary battery according to claim 1, a positive electrode, and a non-aqueous electrolyte (See at least [0127], [0201]).
Regarding claim 9, Choi teaches the negative electrode active material for a non-aqueous electrolyte secondary battery, wherein Mx further includes at least one of Al and Ti ([0042]-[0043]).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, as applied to claim 1 above, and further in view of Minami et al. (US 20170309950 A1, hereafter Minami).
Regarding claims 5-6, Choi teaches the negative electrode active material for a non-aqueous electrolyte secondary battery according to claim 1, but is silent on MX being the elements as claimed. However, in the same field of endeavor, Minami discloses that a metal oxide such as ZrO2 “functions to disperse and reduce stress applied to the lithium silicate phase” and can improve cycle characteristics (at least, [0036]-[0037]). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have incorporated the teachings of Minami into Choi to include ZrO2 in the silicate phase of Choi, in order to reduce stress applied to the lithium silicate phase and improve cycle characteristics (at least, [0036]-[0037], Minami). The Zr in ZrO2 reads on MX being Zr as claimed.

Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive.
Applicant's arguments are based on the claims as amended. The amended claims have been addressed in the new rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727